DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims cite subject matter enclosed in parenthesis. It is not clear of the subject matter in parenthesis is intended to be part of the claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2017/0170326 to Tsubuku et al.
  	Regarding claim 1, Tsubuku et al. teach a semiconductor device (Fig. 15B) comprising: 
a first insulator (106a); 
a first oxide (106b) provided over the first insulator; 
a second oxide (108a ¶[0132]) provided over the first oxide; 
a first conductor (112a) and a second conductor (112b) provided apart from each other over the second oxide; 
a third oxide (114 ¶[0239]) provided over the second oxide, the first conductor, and the second conductor; 
a second insulating film (116) provided over the third oxide; and 
a third conductor (120b) provided over the second oxide with the third oxide and the second insulating film positioned therebetween, wherein the third oxide comprises a metal element and nitrogen, and wherein the metal element is bonded to nitrogen (¶[0239]).
	Regarding claim 2, Tsubuku et al. do not explicitly teach a device wherein the third oxide layer is holding a fixed charge. The device taught by Tsubuku et al. would inherently hold a fixed charge since it is identical to the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubuku et al.
Regarding claim 3, Tsubuku et al. do not teach a semiconductor device wherein a percentage of the number of nitrogen atoms in the third oxide is lower than 0.1 atomic%. It would have been obvious to one of ordinary skill in the art to discover the ideal concentration of nitrogen atoms through routine experimentation since it is desirable to arrive at a concentration of nitrogen that will result in desired characteristics.
Allowable Subject Matter
Claims 4 – 7 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or reasonable suggest a semiconductor device having a structure as recited in claim 4, and particularly including “wherein the first oxide comprises a first layer and a second layer, wherein the second layer comprises a metal element and nitrogen, and wherein the metal element is bonded to nitrogen.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814